I concur in the result with Mr.Justice Hydrick. I think the jury were fully warranted in finding from the evidence that some one kept at the still "a place where liquors were manufactured," but there was no evidence that the defendant did. The keeping of such a place is not forbidden in the statute. The statute makes the doing of certain things a crime. It also makes the "keeping of a place" where certain things are done a crime. The statute makes a distinction between the two, and it seems to me the Court ought to observe it, especially in criminal cases.
MR. JUSTICE WATTS disqualified.